PER CURIAM.
Decree of Surrogate’s Court, entered herein, refusing probate, reversed, and a new trial of the material questions of fact arising upon the issues between the parties ordered to take place at the next trial term of the Supreme Court in Onondaga county, with costs to the appellant against the respondents personally to abide event. The form of the order to be settled by and before HISCOCK, J., on two days’ notice. Held, that a review of the testimony presented does not satisfy this court that the conclusion of the learned surrogate that the testatrix was incompetent to make the will in question is in accordance with the preponderance of evidence.